Citation Nr: 0827432	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for serous otitis media 
(claimed as ear infection with earache).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The veteran had active duty service from April 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought.

In June 2008, the appellant appeared before the undersigned 
at a Travel Board hearing.  A copy of the transcript is in 
the file.  

The case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2008) and 38 C.F.R. § 
20.900 (2007) in light of the appellant's advanced age.

The record raises the issue of entitlement to service 
connection for residuals of a gunshot wound to the back of 
the neck and behind the ear.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  
 
The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

At a June2008 hearing, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal of 
entitlement to service connection for serous otitis media 
(claimed as ear infection with earache).  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant. 38 C.F.R. § 20.204.  The appellant has 
withdrawn the appeal of his claim of entitlement to service 
connection for serous otitis media (claimed as ear infection 
with earache).  His oral statement in June 2008 was reduced 
to writing in the hearing transcript.  In light of the 
foregoing, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this issue and the appeal to 
the issue is dismissed.


ORDER

The claim of entitlement to service connection for serous 
otitis media (claimed as ear infection with earache) is 
dismissed.


REMAND

The appellant claims entitlement to service connection for an 
acquired psychiatric disorder, to include post traumatic 
stress disorder.  He specifically alleges that he has 
developed a chronic pain disorder associated with a general 
medical disorder; and depression secondary to pain due to 
residuals of a shell fragment wound to the neck sustained 
while pulling targets at North Island, California.  This 
contention is supported by medical evidence.

Significantly, however, in an August 2005 rating decision 
service connection for residuals of a gunshot wound to the 
neck and behind the left ear was denied.  That rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  Hence, 
as the appellant's theory of entitlement is premised on wound 
residuals, it follows that he has raised an inextricably 
intertwined claim to reopen the issue of entitlement to 
service connection for residuals of a gunshot wound to the 
neck and behind the left ear.  As this issue has yet to be 
adjudicated by the RO further development is required.

The Board notes further that while the veteran has supported 
his claim of entitlement to service connection for a 
psychiatric disorder with competent medical evidence, he has 
never been given a VA compensation examination.  Hence, if 
service connection for residuals of a gunshot wound to the 
neck and behind the left ear is granted, a VA compensation 
examination is in order.

Therefore, this case is REMANDED for the following action.

1.  As expeditiously as possible, the RO 
should invite the veteran to submit any 
additional evidence which has not been 
previously considered which would help to 
demonstrate that he incurred a gunshot 
wound to the back of the neck and behind 
the left ear.  This evidence could 
include, e.g., medical evidence of 
treatment of the wound since 1946, lay 
statements documenting the wound, and 
photographs of the appellant which may 
show the wound at points in time 
contemporaneous to service or shortly 
thereafter.  The veteran is also to be 
invited to submit any medical treatment 
records pertaining to his care for a 
psychiatric disorder, as well as any 
other medical evidence which would tend 
to show a relationship between a current 
psychiatric illness and service, to 
include any service incurred injury.

2.  The RO should then expeditiously 
adjudicate the claim to reopen the issue 
of entitlement to service connection for 
residuals of a gunshot wound to the back 
of the neck and behind the left ear.  The 
appellant is hereby informed that the 
Board could only exercise jurisdiction 
over a denial of the claim to reopen if 
he perfects an appeal in a timely manner.  

3.  If and only if the claim of 
entitlement to service connection for 
residuals of a gunshot wound to the back 
of the neck and behind the left ear is 
reopened and granted, the RO should then 
expeditiously schedule the veteran for a 
VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric illness.  The examiner should 
opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that 
any current psychiatric disorder is due 
to or aggravated by any gunshot wound 
residuals to the back of the neck and 
behind the ear.  If the examiner cannot 
offer an opinion without engaging in 
speculation the examiner should so state.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the appellant with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2007).

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder  in light of all of the evidence 
of record.  The RO is advised that it is 
to make a determination based on the 
appropriate regulations as well as any 
further changes in the VCAA, and any 
other applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO, to 
specifically include medical or other competent evidence 
showing that his hypertension is caused or aggravated by his 
post traumatic stress disorder.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


